Case 18-33926-hdh7 Doc 253 Filed 06/01/20             Entered 06/01/20 14:44:04         Page 1 of 7



PORTER HEDGES LLP
                                                      Scott M. Seidel, Esq.
Eric M. English                                       State Bar No. 1799945
State Bar No. 24062714                                SEIDEL LAW FIRM
Porter Hedges LLP                                     6505 W. Park Blvd., Suite 306
1000 Main Street, 36th Floor                          Plano, Texas 75093
Houston, Texas 77002                                  Telephone: 214-234-2500
(713) 226-6000                                        scott.seidel@earthlink.net
eenglish@porterhedges.com
                                                      GENERAL COUNSEL FOR
ATTORNEY FOR PENDER CAPITAL                           THE CHAPTER 7 TRUSTEE



                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re:                                           §
                                                  §    Chapter 7
 MANSFIELD BOAT AND RV                            §
 STORAGE, LLC                                     §    Case No. 18-33926
                                                  §
                Debtor.                           §

     JOINT MOTION OF SCOTT SEIDEL, CHAPTER 7 TRUSTEE AND PENDER
      CAPITAL ASSET BASED LENDING FUND 1, LP FOR ENTRY OF FINAL
       JUDGMENT ON CONTEMPT ORDERS AGAINST LARRY REYNOLDS


 THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE
 THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
 DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND
 A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY JUNE 22, 2020 OR
 WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
 MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
 GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
 REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
 OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
 MOTION AT THE HEARING.
 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.




          Scott M. Seidel, Chapter 7 Trustee (the “Trustee”) and Pender Capital Asset Based Lending

Fund I, LP (“Pender Capital,” and collectively with the Trustee, the “Parties”) file this Joint Motion



                                                  1
10582640
Case 18-33926-hdh7 Doc 253 Filed 06/01/20             Entered 06/01/20 14:44:04       Page 2 of 7



for Entry of Final Judgment (the “Motion”) on Contempt Orders Against Larry Reynolds (“Mr.

Reynolds”) and respectfully state as follows:

                                          BACKGROUND

       1.      The Court has held Mr. Reynolds in contempt no fewer than seven times for failure

to comply with the Court’s orders. The orders are related to Mr. Reynolds refusing to turn over

stolen funds, refusing to timely deliver an accounting, and most recently, for attempting to act on

behalf of the Debtor’s estate in purporting to execute real property deeds to himself. The Court

has ordered Mr. Reynolds to pay certain amounts to the Parties, respectively, and imposed coercive

sanctions (monetary and non-monetary) on Mr. Reynolds, yet he has not paid those amounts or

fully complied with the Court’s orders.

       2.      Specifically, the Court’s April 8, 2019 Order Granting, In Part, Motion for

Contempt (the “First Contempt Order”) [Dkt. No. 95] and April 22, 2019 Order Granting, In Part,

Motion for Sanctions (the “Second Contempt Order”) [Dkt. No. 112] found Mr. Reynolds in

contempt for violating the Court’s Interim Order for Use of Cash Collateral [Dkt. No. 36] and

Order on Motion for Use of Cash Collateral [Dkt. No. 61]. In the First Contempt Order, the Court

ordered Mr. Reynolds to repay the Debtor $96,306.00 that Mr. Reynolds took from the estate. In

the Second Contempt Order, the Court ordered Mr. Reynolds, among other things, to pay

$141,306.00 within 90 days to the Trustee, for the amount of funds Mr. Reynolds had taken from

the estate, and to pay $29,994.00 to Pender Capital, within 90 days [Dkt. No. 112 at ¶ 2]. The

Second Contempt Order imposed an additional $100.00 per day after the 90 day period until the

amounts are paid in full [Dkt. No. 112 at ¶ 2].

       3.      The Court’s July 15, 2019 Order Regarding Motion for Order Finding Larry

Reynolds in Civil Contempt of Court (the “Third Contempt Order”) [Dckt. No. 130] found Mr.

Reynolds in contempt of Court for violating the Second Contempt Order, which required Mr.

                                                  2
10582640
Case 18-33926-hdh7 Doc 253 Filed 06/01/20               Entered 06/01/20 14:44:04         Page 3 of 7



Reynolds to provide an accounting of the funds he removed from the Debtor’s estate and provide

all of the filings from his mother’s probate estate. The accounting produced by Mr. Reynolds was

deficient as detailed in Pender Capital’s response letter [Dckt. No. 132-1].

       4.         On August 22, 2019, the Court entered its Fourth Order Finding Larry Reynolds in

Civil Contempt of Court (the “Fourth Contempt Order”) [Dckt. No. 151] ordering Mr. Reynolds

to cure all deficiencies as provided by the Parties; the October 21, 2019 Order Regarding Fourth

Order Finding Larry Reynolds In Civil Contempt of Court and Ordering Larry Reynolds to Appear

at October 23, 2019 Hearing and Show Cause Why He Should Not Be Subject to Further Sanctions

or Confinement (the “Fifth Contempt Order”) [Dckt. No. 202]; and the December 16, 2019 Order

(I) Finding Larry Reynolds Remains In Civil Contempt Of Court And (II) Ordering Larry Reynolds

To Appear And Show Cause As To Why He Should Not Be Subject To Further Sanctions For Civil

Contempt (the “Sixth Contempt Order”) [Dckt. No. 216].

       5.         In the March 17, 2020 Seventh Order Finding Larry Reynolds in Civil Contempt of

Court (the “Seventh Contempt Order”) the Court has found that Mr. Reynolds is in civil contempt

of Court for the seventh time in this bankruptcy case for (i) his continued failure to pay amounts

ordered by the Court, (ii) executing unauthorized postpetition transfers on behalf of the Debtor in

direct violation of the Court’s prior civil contempt order, and (iii) failing to appear before the Court

[Dckt. No. 248]. The Seventh Contempt Order ordered that Mr. Reynolds pay Pender Capital an

award of $89,336.69 in attorneys’ fees, in addition to the amounts the Court has previously ordered

Mr. Reynolds to pay. With the exception of a small payment to the Trustee in the amount of

$11,911.93, Mr. Reynolds has not paid the court ordered amounts or fully complied with the

Court’s orders.




                                                   3
10582640
Case 18-33926-hdh7 Doc 253 Filed 06/01/20                   Entered 06/01/20 14:44:04            Page 4 of 7



        6.       In sum, the Court has ordered Mr. Reynolds to pay the following amounts:

           Applicable Order            Amount to           Amount to                 Total
                                        Trustee             Pender
           First Contempt               $96,306                                    $96,306
           Order
           Second Contempt         $45,000     $29,994                             $74,994
                           1
           Order Lump Sum
           Second    Contempt $31,600 (which                                       $31,600
           Order Daily Penalty is 312 days *
                               $100)2
           Seventh Contempt                  $89,336.69                           $89,336.69
           Order
           Payments from Mr. $11,911.93
           Reynolds
           Total               $160,944.07   $119,330.69                    $280,324.76

        7.       The Parties have learned that Mr. Reynolds is involved in a probate proceeding in

Alaska as the sole beneficiary of the estate of Marcus Alexandre (“Mr. Alexandre”), whose estate

consists of real and personal property that may be sufficient to materially satisfy the outstanding

amounts owed under the contempt orders.

                                         RELIEF REQUESTED

        8.       The Parties seek to consolidate the aforementioned contempt orders into a final

judgment that can be domesticated in the Alaska probate proceeding of Mr. Alexandre’s estate (or

elsewhere, if appropriate). Specifically, the Parties request a final judgment from the Court to,

among other things, present to appropriate clerks and Courts in Alaska to prosecute a claim and be

treated as creditors in the Alaska probate proceeding.

        9.       A civil contempt order is final for the purposes of appeal if two conditions are met:

(1) a finding of contempt is issued, and (2) the appropriate sanction is imposed.3 Therefore, money


1
  The total amount ordered to be paid to the Trustee and Pender in the Second Contempt Order is $171,300, which
includes the $96,306 amount awarded to Trustee in the First Contempt Order.
2
  Calculated as of June 1, 2020, although this amount continues to accrue.
3
  United States Abatement Corp., 39 F.3d 563, 567 (5th Cir. 1994) (citing Petroleos Mexicanos, 826 F.2d at 398;
Nasco, Inc. v. Calcasieu Television & Radio, Inc., 752 F.2d 157, 159 (5th Cir. 1985)); Faulkner v. Kornman, 2012
Bankr. LEXIS 809, at *9 (Bankr. S.D. Tex. Mar. 1, 2012). But see SEC v. AmeriFirst Funding, Inc., No. 3:07-CV-

                                                       4
10582640
Case 18-33926-hdh7 Doc 253 Filed 06/01/20                       Entered 06/01/20 14:44:04            Page 5 of 7



judgments must simply identify the parties for and against whom the judgment is entered, and set

out a definite and certain amount. Accordingly, when a court issues a contempt order finding

contempt and imposing monetary sanctions of a definite and certain amount to coerce compliance

or compensate for non-compliance, the contempt orders may constitute a final money judgment.4

           10.      Here, the Court has issued seven contempt orders finding contempt and imposing

monetary sanctions of a definite and certain amount to coerce compliance. Moreover, Mr.

Reynolds has continuously flouted the Court’s orders and failed to turn over any of the funds he

was ordered to pay by the Second Contempt Order.

           11.      Mr. Reynolds has remained in contempt of the Court with unsatisfied sanctions

against him that prevent the Parties from recovery. The Parties may wish to pursue action in the

Alaska probate proceeding, whereby a final judgment consolidating the contempt orders against

Mr. Reynolds would allow the Parties to recover against Mr. Reynolds. The Parties request the

Court consolidate the seven contempt orders into a final judgment pursuant to the Court’s

treatment of final money judgments that can be domesticated in Alaska.

           12.      Therefore, Parties respectfully request that the Court enter a final judgment

consolidating the seven contempt orders.




1188-D, 2008 U.S. Dist. LEXIS 107560, at *7 (N.D. Tex. Dec. 11, 2008) (quoting Yaquinto v. Greer, 81 B.R. 870,
879 (N.D. Tex. 1988)) (holding that the criteria of finality in Petroleos Mexicanos apply only to non-parties to the
case-in-chief).
4
    Hebert v. Exxon Corp., 953 F.2d 936, 939 (5th Cir. 1992).

                                                           5
10582640
Case 18-33926-hdh7 Doc 253 Filed 06/01/20               Entered 06/01/20 14:44:04        Page 6 of 7



 Dated: June 1, 2020                      By: /s/ Eric M. English
                                             Eric M. English
                                             State Bar No. 24062714
                                             State Bar No. 24085340
                                             Porter Hedges LLP
                                             1000 Main Street, 36th Floor
                                             Houston, Texas 77002
                                             (713) 226-6000
                                             eenglish@porterhedges.com

                                                ATTORNEY FOR PENDER CAPITAL

                                          and

                                                /s/ Scott M. Seidel
                                                Scott M. Seidel, Esq.
                                                State Bar No. 1799945
                                                SEIDEL LAW FIRM
                                                6505 W. Park Blvd., Suite 306
                                                Plano, Texas 75093
                                                Telephone: 214-234-2500
                                                scott.seidel@earthlink.net

                                                GENERAL COUNSEL FOR
                                                THE CHAPTER 7 TRUSTEE



                                 CERTIFICATE OF SERVICE

        I certify that I caused the foregoing Motion to be served on June 1, 2020 to the parties listed
on the attached service list via United States mail, postage prepaid, or via electronic service.


                                                       /s/ Scott M. Seidel
                                                       Scott M. Seidel




                                                   6
10582640
Case 18-33926-hdh7 Doc 253 Filed 06/01/20            Entered 06/01/20 14:44:04   Page 7 of 7



                                            SERVICE LIST


Debtor
Mansfield Boat and RV Storage, LLC                   Elizabeth Weller
Attn: Larry Reynolds                                 Linebarger Goggan Blair & Sampson, LLP
605 Rutgers                                          2777 N. Stemmons Freeway, Suite 1000
Lancaster, TX 75134                                  Dallas, Texas 75207
                                                     E-mail: dallas.bankruptcy@publican.com
                                                     Counsel for Tarrant County
Scott M. Seidel
Seidel Law Firm
6505 W. Park Blvd., Suite 306
Plano, TX 75093
Email: scott.seidel@earthlink.net

United States Trustee
United States Trustee
1100 Commerce Street
Room 976
Dallas, Texas 75242

Others

Larry Reynolds
305 Smith St.
Mansfield, Texas 76063
Via U.S. Mail and E-mail:
ljr4@sbcglobal.net

Larry Reynolds
6160 Deep Lake Dr.
Valdez, Alaska 99686

B. Neal Ainsworth, Jr.
2521 E. Mountain Village Dr. B223
Wasilla, Alaska 99654

Parties Requesting Notice
Mansfield ISD
c/o Eboney Cobb
Perdue, Brandon, Fielder, Collins & Mott,
L.L.P.
500 E. Border Street, Suite 640
Arlington, Texas 76010
E-mail: ecobb@pbfcm.com




                                                 7
10582640
